Citation Nr: 0424271	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  94-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bilateral varicose veins between June 25, 1993, 
and January 12, 1998.

2.  Entitlement to an effective date earlier than January 12, 
1998, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active duty from February 1944 to May 1946, 
and from May 1951 to January 1952.

This matter previously came to the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision of the Los 
Angeles California, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
compensable disability evaluation for bilateral varicose 
veins.  By rating decision issued in January 1994, following 
additional evidentiary development, the Los Angeles VARO 
granted an increased rating to 10 percent.

In May 1996, the Board determined that entitlement to an 
increased rating for bilateral varicose veins was not 
warranted.

The veteran thereafter appealed the decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (CAVC or Court).  In July 1998, the Court vacated the 
Board's May 1996 decision in light of the fact that there 
were intervening amendments made to sections of the VA 
Schedule for Rating Disabilities pertaining to the 
Cardiovascular System including varicose veins (January 12, 
1998).

In February 1999, the Board remanded this case to the Los 
Angeles VARO for additional evidentiary development.  By 
rating decision issued in June 1999, the Los Angeles VARO 
awarded separate evaluations of 20 percent for each lower 
extremity under the "new" rating criteria pertaining to 
varicose veins.  An effective date of January 12, 1998 was 
assigned for each evaluation.

The veteran, in the interim, filed a claim of entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).

By rating decision issued in November 1999, following 
additional evidentiary development, the Los Angeles VARO 
granted increased ratings to 40 percent for each of the 
veteran's lower extremities.  Basic eligibility for Chapter 
35 benefits was awarded.  The veteran's TDIU claim was also 
granted.  An effective date of January 12, 1998 was again 
assigned for each benefit.  The veteran timely initiated an 
appeal with respect to the effective dates assigned.

By rating decision issued in January 2000, the Los Angeles 
VARO denied entitlement to effective dates earlier than 
January 12, 1998 for the award of increased evaluations for 
bilateral varicose veins, TDIU and entitlement to chapter 35 
benefits.  In March 2000, the veteran clarified that he was 
expressing dissatisfaction with respect to the effective date 
assigned for his increased rating and TDIU claims only.  He 
was issued a statement of the case with respect to these 
issues in June 2000.  He thereafter filed a timely 
substantive appeal.

The veteran, in the interim, moved to the State of 
Washington.  Consequently, his claims folder was permanently 
transferred to the Seattle, Washington VARO.

In August 2000, the Decision Review Officer (DRO) at the 
Seattle VARO revised the most recent rating decisions on the 
basis of a difference of opinion under the provisions of 38 
C.F.R. § 3.105(b).  First, the DRO found that entitlement to 
an increased rating to 30 percent is warranted under the 
"old" rating criteria.  Although the medical evidence of 
record is inconclusive as to whether or not there was above-
the-knee involvement, the DRO noted that the varicose veins 
at the ankles and feet approached a severe level.  
Accordingly, a 30 percent evaluation was awarded from June 
25, 1993 to January 11, 1998.  Second, the DRO found that the 
veteran's present disability more closely approximated the 
next higher evaluation.  Therefore, an increased rating to 60 
percent from January 12, 1998 was assigned under the "new" 
rating criteria.

The veteran and his spouse presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO in December 2000.  

In a June 2001 decision, the Board declined to assign 
disability ratings in excess of 30 percent for bilateral 
varicose veins prior to January 12, 1998 and declined to 
assign an effective date earlier than January 12, 1998 for 
the award of a total disability rating due to individual 
unemployability.  

The veteran perfected a timely appeal to the Court, which 
issued a partial affirmance and remand order on December 10, 
2002.  However, by order of December 31, 2002, the Court sua 
sponte withdrew the December 10th decision and replaced it 
with the December 31st decision.  

By order of July 2003, the Board granted the appellant's 
motion to have his appeal advanced on the Board's docket.  

In July 2003, the Board remanded the case for development 
mandated in the Court's December 2002 order.  Subsequently, a 
May 2004 rating action continued the prior denials.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The Board denied entitlement to a compensable evaluation 
for varicose veins of the bilateral lower extremities in an 
August 1952 decision.

3.  The veteran filed a formal application for increase on 
June 24, 1993.

4.  Prior to January 12, 1998, the medical evidence does not 
establish that there was involvement of the superficial veins 
both above and below either knee or that the varicose veins 
were more than moderately severe in degree.
5.  Prior to January 12, 1998, the veteran's varicose veins 
were not shown to be unusual, require frequent periods of 
hospitalization or cause unusual interference with work other 
than that contemplated within the schedular standards.

6.  Prior to January 12, 1998, the veteran did not submit any 
communication that could be reasonably inferred as a claim 
for TDIU; he first met the schedular criteria for TDIU on 
that date; and it was first shown that he was unemployable 
due to service-connected disability subsequent to that date.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability evaluation in 
excess of 30 percent for bilateral varicose veins prior to 
January 12, 1998 are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003) and §§ 3.321, 4.104, 
Diagnostic Code 7120 & Note (1997).

2.  The criteria for assignment of an effective date earlier 
than January 12, 1998, for the award of a total disability 
rating due to individual unemployability, are not met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.157, 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in December 2003, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The January 2000 and August 2000 rating actions, as well as 
the June 2000 statement of the case (SOC), collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claims.  The May 2004 supplemental statement 
of the case (SSOC) specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The veteran indicated in a statement he signed in June 2003 
that he had no additional evidence to submit.  The claims 
folder contains VA treatment records relevant to the period 
on appeal.  The veteran was afforded examinations for VA 
purposes in December 1993 and February 2004.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.1 and 4.2 (2003).

The regulations governing the evaluation of diseases of the 
arteries and veins were changed during the course of the 
veteran's appeal.  These changes became effective January 12, 
1998.

In this regard, the VA Office of General Counsel has held 
that when a provision of the VA Rating Schedule is amended 
while a claim for an increased rating under that provision is 
pending, the Board should first determine whether the amended 
regulation is more favorable to the claimant.  It may be 
necessary for the Board to separately apply the pre-amendment 
and post-amendment version of the regulation to the facts of 
the case in order to determine which provision is more 
favorable, unless it is clear from a facial comparison of 
both versions that one version is more favorable.  If the 
amended regulation is more favorable to the claimant, then 
the retroactive reach of the regulation is governed by 38 
U.S.C. § 5110(g), which provides that VA may, if warranted by 
the facts of the claim, award an increased rating based on a 
change in law retroactive to, but no earlier than, the 
effective date of the change.  Accordingly, the Board should 
apply the amended regulation to rate the veteran's disability 
for periods from and after the effective date of the 
amendment.  The Board should apply the prior version of the 
regulation to rate the veteran's disability for any period 
preceding the effective date of the amendment.  VAOPGCPREC 
03-2000 (Apr. 10, 2000).

Here, the veteran has specifically limited his appeal to the 
evaluation of his bilateral varicose veins from June 1993 to 
the date of regulatory change.

The regulation in effect prior to January 12, 1998 provides 
that bilateral varicose veins warranted a noncompensable 
rating when mild or with no symptoms.  A 10 percent rating 
was warranted for moderate bilateral varicose veins with 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion.  A 30 percent 
rating was warranted for moderately severe bilateral varicose 
veins involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
one to two centimeters in diameter, with symptoms of pain or 
cramping on exertion, without involvement of the deep 
circulation.  A 50 percent rating was warranted for severe 
bilateral varicose veins involving superficial veins above 
and below the knee, with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, no 
involvement of deep circulation.  A 60 percent rating was 
warranted for pronounced bilateral varicose veins with the 
findings for the severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg's 
and Perthes' tests, with ulceration and pigmentation.  Severe 
varicosities below the knee, with ulceration, scarring or 
discoloration and painful symptoms will be rated as 
moderately severe.  38 C.F.R. § 4.104, DC 7120 & Note (1997).

In conjunction with his claim for increase, the veteran was 
afforded VA examination in December 1993.  On physical 
examination, it was noted that the veteran had been retired 
from work since 1987.  His posture was upright.  He had a 
normal gait.  He was obese.  He was wearing an Ace bandage.  
The veteran could walk on his toes, but he could not stand to 
walk on his heels.  He could also squat all the way and 
return; however, the veteran complained that he loses feeling 
in both of his thighs when he does this; the area of pain of 
both thighs was noted to be anteriomedially.  There was hair 
growth, which was described as fair, on the dorsum of all 
toes and on the dorsum of both feet.  Dorsalis pulse was 
present bilaterally and with fair quality.  The posterior 
tibialis, popliteal, and femoral pulses were present with 
good quality.  Varicose veins over the left ankle and foot 
were present; they were described as being medially over the 
area, 4-inches by 7-inches.  They were also present on both 
ankles and feet, medially.  The right foot and ankle area 
involved was 4-inches by 4-inches with sacculation to 3/8-
inch.  The veins were tortuous.  There were also varicose 
veins over the left leg; described as being medially an area 
7-inches by 8-inches with diameters to 1/4-inch.  
Trendelenburg's and Perthes' tests both indicated that the 
venous valves were competent in both lower extremities.  The 
plantar surfaces of both feet were ruborous when dependent.  
The diagnoses were varicose veins of both ankles, both feet 
and left leg.  The examiner commented that the venous valves 
of both lower extremities were competent.  In addition, it 
was noted that there was vascular insufficiency of both lower 
extremities.

A March 1994 VA outpatient treatment record reflects that the 
veteran was seen for treatment of vascular disease.  On 
examination, his varicose veins were described as minimal.

The record contains a copy of the veteran's application to 
the California Department of Motor Vehicles for a disabled 
person placard.  The application form, dated in April 1996, 
was certified by D.A.W., M.D., and included a "Certification 
of Permanent Disability" on which the following language was 
checked:  The applicant suffers from the following 
disability.  A diagnosed disability or disorder which 
substantially impairs or interferes with mobility, or 
requires aid of mobility (e.g., cane, walker, crutches, 
etc.).  The placard was apparently issued that same day. 

A statement from a VA physician, G.R.R., M.D., dated in April 
2001, is of record.  Dr. R. stated that the veteran had been 
under his case since January 2000, with documented diagnoses 
of bilateral post-phlebitic syndrome, diabetes mellitus, 
vitamin B-12 malabsorption, peripheral neuropathy of 
undetermined cause, suspected hip girdle myopathy, chronic 
tremor of possible Parkinson's-type central nervous system 
dysfunction.  All of these diagnoses had disabled the veteran 
from independent ambulation.  The veteran also suffered from 
coronary artery disease and Barrett's Syndrome.  Dr. R. 
stated that the veteran had been unable to walk unassisted 
for over five years, and required a motorized wheelchair for 
transportation and cane support plus attendant assistance for 
safe transfers.  Dr. R. opined that while the cause of the 
veteran's inability to ambulate unassisted was a result of 
multiple factors, it seemed more likely than not that his 
service-connected disability was "a major contribution to 
his disability to ambulate independently."

Pursuant to the Court's order, the veteran was afforded a VA 
examination in February 2004.  The veteran reported that he 
has had pain in his calves off and on.  He described aching 
in his calves, but denied swelling or edema in his legs.  He 
did not require diuretics or support stockings.  The veteran 
indicated that his calf pain was 8/10 and constant, 24 hours 
per day.  He was under no treatment at the present time.  He 
is retired, and had give up golf and track because of pain in 
his calves.  He used a cart for ambulation outside the home 
and walked with crutches primarily because of balance 
problems, not specifically because of calf pain.  On 
examination, both legs looked grossly normal.  The veteran 
could get out of a chair without using arm push off with 
difficulty, but he was able to do it.  There was no atrophy 
of the calves or thighs.  He could stand on his heels and 
toes.  There were a very small number of superficial 
varicosities, but no large or even medium-sized varicose 
veins.  The veteran had scars from previous surgery.  The 
calves were equal in circumference, and no ulcerations of the 
skin were noted.  No edema, stasis, or pigmentation was 
present.  The examiner noted that the veteran had Alzheimer's 
disease, and that it was difficult for him to relay all the 
details of his situation.  The examiner noted that while the 
veteran reported 8/10 pain, he seemed to be in no distress 
whatsoever, and it was difficult to find objective evidence 
of pain.  Looking at the veteran's level of impairment during 
the period from June 1993 to January 1998, the examiner 
stated that the veteran reported no thrombophlebitis or clots 
or was on any anticoagulants during that period.  The 
examiner continued:

It is difficult to make a statement of his 
level of impairment from his varicose 
veins.  It does not appear from the 
historical evidence or from the physical 
exam today that he was impaired from his 
varicose veins.  He does have diabetes.  
He probably has some early diabetic 
neuropathy causing pain in his legs and it 
is difficult to make a case that the leg 
pains and aching are from varicose veins.  

Further review of his past medical records 
reveals that in 1998, 1970, and 1997 he 
was evaluated.  He had nerve conduction 
studies which were consistent with early 
diabetic neuropathy in his legs.  I 
suspect that his pains are neuropathic 
pain secondary to diabetes and not from 
the varicose veins.  There is no evidence 
that the varicose veins are causing 
problems at this time, at least 
objectively on exam.  In light of the 
studies that were done in 1998, I think it 
is unlikely that the varicose veins from 
1993 - 1998 caused a problem with the 
patient, at least based on our records of 
its medical evaluations.

After a contemporaneous review of the record, the Board finds 
that the assignment of no more than a 30 percent disability 
evaluation for bilateral varicose vein June 25, 1993 to 
January 11, 1998 was proper.  As noted above, the December 
1993 VA examiner failed to indicate whether or not there was 
above-the-knee superficial vein involvement.  However, even 
assuming that the veteran's bilateral lower extremity 
disorder did involve superficial veins above and below the 
knee, the schedular criteria for assignment of the next 
higher evaluation are not met.  There was no evidence 
whatsoever of saphenous involvement on VA examination in 
December 1993.  Indeed, the examiner noted that 
Trendelenburg's and Perthes' tests both indicated that the 
venous valves were competent in lower extremities.  

On outpatient treatment in January 1994, it was noted that 
the veteran had a history of varicose veins, following two 
stripping procedures.  On physical examination, there were no 
overt signs of varicose veins and the legs were warm.  
Moreover, his varicose veins were described as minimal on 
outpatient treatment in March 1994.  The veteran was to 
continue with support hose and it was indicated that there 
was no evidence of arterio-vascular disease and no surgical 
treatment of varicose veins would be beneficial at this 
point.  Dr. R.'s April 2001 statement indicated that the 
veteran had not been able to walk unassisted "for over five 
years" and it seemed more likely than not that his service 
connected disability was "a major contribution to his 
disability to ambulate independently"; however, the Board 
notes that Dr. R. only began treating the veteran in 2000, 
approximately two years after the period currently in 
question, and he did not refer to any treatment records to 
support his claim.  Thus his statement as to the disability 
picture during the 1993 to 1998 period does not carry the 
same probative weight as the contemporaneous medical 
evidence, or the opinions of examiners who were able to 
review the historical record.  Additionally, the April 1996 
Certification of Permanent Disability by Dr. W. that the 
veteran had a disability that substantially impairs or 
interferes with mobility, or requires aid of mobility, did 
not specifically identify the disability in question, and as 
noted in Dr. R.s' statement, the veteran had other 
significant pathologies accounting for his lower extremity 
impairment.  Moreover, the most recent VA examiner, after a 
historical review of the medical evidence, found it 
"unlikely that the varicose veins from 1993 - 1998 caused a 
problem with the patient."  Therefore, the medical evidence 
of record does not support an increase.

In sum, the Board finds that the criteria for assignment of a 
disability evaluation in excess of 30 percent for bilateral 
varicose veins prior to January 12, 1998, are not met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003) and § 
4.104, Diagnostic Code 7120 & Note (1997).

Moreover, application of the extraschedular provisions was 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(2003).  There was no objective evidence that the veteran's 
bilateral varicose presented such an exceptional or unusual 
disability picture prior to January 12, 1998, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards in effect 
prior to January 12, 1998.  The clinical evidence in 1993 and 
1994 did not reflect unusual or frequent medical treatment 
for the varicose veins and in fact suggested that additional 
surgical treatment would not be beneficial.  The VA physical 
examination report noted that the veteran had retired some 
time ago, but did not suggest that varicose veins were 
implicated or prevented his employment.  As noted above, the 
April 1996 Certification of Permanent Disability by Dr. W. 
that the veteran had a disability that substantially impairs 
or interferes with mobility, or requires aid of mobility did 
not specifically identify the disability in question, and as 
noted in Dr. R.s' statement, the veteran had other 
significant pathologies accounting for his lower extremity 
impairment.  Finally, the VA examiner who conducted the 
February 2004 examination, after a historical review of the 
medical evidence, found it "unlikely that the varicose veins 
from 1993 - 1998 caused a problem with the patient."  

Hence, the decision by the RO not to refer the case to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was supportable.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Since the 
weight of the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply. 
38 C.F.R. §§ 3.102 (2003).

ii. TDIU

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore," unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a) (West 
2002).  Section 5110(b)(2) provides otherwise by stating that 
the effective date of an increased rating "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (2003), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date otherwise, date of receipt of claim."  See 
Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and 
"application" interchangeably and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2003); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2003).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within 1 year after 
that increase in disability.  The application referred to 
must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to 1 year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered, once a claimant 
has submitted a well-grounded claim for an increased 
disability rating.  The Court noted that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim for increase, provided 
also that the claim for increase is received within 1 year 
after the increase.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt 
of the claim" provides the applicable effective date when a 
factually-ascertainable increase occurred more than 1 year 
prior to receipt of the claim for increase.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

In this case, the uncontroverted evidence establishes that 
the veteran filed formal application for increase on June 24, 
1993 and TDIU on October 4, 1999.

By rating decision issued in November 1999, the RO awarded 
ratings of 40 percent for each of the veteran's lower 
extremities.  The veteran's TDIU claim was also granted.  An 
effective date of January 12, 1998 was assigned for each 
benefit.

After a contemporaneous review of the record, the Board finds 
that it was not factually ascertainable that the veteran's 
service-connected bilateral varicose veins rendered him 
totally disabled prior to January 12, 1998.  In this regard, 
the Board notes that the VA examiner in his February 2004 
report stated that it does not appear from the historical 
evidence or from the physical exam today that the veteran was 
impaired from his varicose veins during the period prior to 
January 12, 1998.

In Norris v. West, 12 Vet. App. 413 (1999), the veteran 
appealed a Board decision that clear and unmistakable error 
(CUE) had not been committed in various RO decisions.  In 
Norris, the veteran was granted service connection for 
anxiety neurosis in September 1973 and assigned a 30 percent 
evaluation.  The evaluation was eventually increased to 70 
percent and in September 1994 the Board granted TDIU under 
38 C.F.R. § 4.16(c).  One of the threshold questions was 
whether TDIU claims existed.  The Court held "that when an 
RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a TDIU 
rating."  Id. at 421 (internal citations omitted).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran appealed from a Court decision affirming a Board 
decision that a 1984 rating decision did not contain CUE.  In 
Roberson, the veteran submitted an application for benefits 
for psychiatric problems in 1982.  In 1984 he was awarded 
service connection for PTSD and assigned a 70 percent 
evaluation, which was eventually increased to 100 percent 
based on 38 C.F.R. § 4.16(a).  The Federal Circuit noted that 
although the facts of Norris were similar to the present 
case, the case was distinguishable.  

In Norris, it was the subsequent informal claims that were 
found to raise TDIU.  In the present case, it was the 
original claim for disability that was found to raise a claim 
of TDIU.  The Court held "that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based 
upon individual unemployability."  

As noted above, the Board finds that the criteria for a 
disability evaluation in excess of 30 percent for bilateral 
varicose veins were not met prior to January 12, 1998.  
Insofar as the veteran's bilateral varicose veins are his 
only service-connected disorder, it is manifest that he did 
not meet the section 4.16(a) schedular requirements during 
that time.  Consequently, the Board concludes that the facts 
of this case are distinguishable from both Norris and 
Roberson and does not find evidence of an informal claim for 
TDIU prior to January 12, 1998.  It should also be emphasized 
that there are no other medical records within the applicable 
one-year period prior to January 12, 1998 upon which facts 
can be ascertained with respect to his service-connected 
bilateral varicose veins.  In this case, a formal application 
for TDIU was received in October 1999.  During the course of 
his December 2000 hearing, the veteran conceded that he had 
not filed a previous application for TDIU.

In sum, the Board finds that the criteria for assignment of 
an effective date earlier than January 12, 1998, for the 
award of a total disability rating due to individual 
unemployability, are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 
(2003).  Since the weight of the evidence for and against the 
claim is not in relative equipoise, the reasonable doubt rule 
does not apply.  38 C.F.R. §§ 3.102 (2003).




ORDER

The claim of entitlement to a disability evaluation in excess 
of 30 percent for bilateral varicose veins prior to January 
12, 1998, is denied.

The claim of entitlement to an effective date earlier than 
January 12, 1998, for the award of a total rating based on 
individual unemployability due to service-connected 
disabilities is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



